Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-16  are rejected under 35 U.S.C. 103 as being unpatentable over Regnier et al. (US 10,551,580)  in view of Regnier (US 9,882,297).

With respect to Claims 1, 6 and 13; Regnier et al. ‘580 shows an input/output        connector 10, 210 comprising: a conductive cage 20, 220 having an upper wall, a lower wall and side walls extending between the upper and lower walls [Figs. 1, 2], the walls forming a port 25a,b – 225a,b therein, and a plurality of elongated conductive fins 296 defining channels between adjacent fins extending from the upper wall [Fig. 23]; and a Quad Small Form Factor - Double Density Pluggable (QSFP-DD) transceiver module 100 comprising a body 110 having a top wall, a bottom wall and side walls extending between the top and bottom walls [Col. 6, lines 27-43], a passageway extending from a rear face of the body to a front face of the body, the passageway defining a cable entrance port at the rear face [Fig. 17], a paddle card mounted in the body and extending from the front face [at 159], a plurality of conductive fins extending upwardly from the top wall of the body and extending along a portion of the top wall between the front face 146 and the rear face 126, and a plurality of conductive fins 129 extending downwardly from the bottom wall of the body and extending along a portion of the top wall between the front face and the rear face [Fig. 19], when the QSFP-DD transceiver module is seated within the cage [Fig. 12], the fins 126, 129 on the QSFP-DD transceiver module do not seat 
	However Regnier et al. ‘580 does not specify the transceiver module comprising a conductive body; or which surfaces, such as an elongated planar portion extending from the front end of fins to the front face of transceiver module are clear of features.
	Regnier ‘297 shows an analogous input/output connector 60 and transceiver module 10 and teaches [Col. 4, lines 1-3 and 39-47] the transceiver module 10 comprising a conductive body 28 and an elongated planar portion [Fig. 11] extending from the front end of fins to the front face of transceiver module.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fashion the transceiver module of        Regnier et al. with a conductive body and planar portions as taught by Regnier for the purpose of facilitating transference of heat and providing good contact with an EMI shield, thereby mitigating those factors which potentially affect the useful service life of the transceiver module.

With respect to Claims 2 and 7; Regnier et al. ‘580 shows the fins 126, 129 on the QSFP-DD transceiver module 100 are elongated and define channels between adjacent fins.

With respect to Claim 8; Regnier et al. ‘580 shows the fins on the cage 296 are elongated and define channels between adjacent fins.

With respect to Claims 3, 4, 9 and 10; Regnier et al. ‘580 [Fig. 18B] shows sidewalls of the body 110 have a lock 115 configured to engage with the cage [at 25a,b – 225a,b].



With respect to Claims 5 and 11; Regnier et al. ‘580 shows a release tab 108 attached to the lock 115.

With respect to Claim 12; Regnier et al. ‘580 shows means 27 by which the cage 20, 220 would be attached to a chassis; however no chassis is shown.
Regnier ‘297  shows the analogous input/output connector comprising a        chassis 105 attached to the cage [Fig. 13].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the input/output connector of Regnier et al. ‘580 would be useful within the context shown by Regnier ‘297  where the cage would be attached to the chassis thereby clearly showing at least one useful application for the input/output connector.

With respect to Claims 14 and 16; Regnier et al. ‘580 [Fig. 18B] shows one or more flanges 151, 156 extending forward from the front face of the QSFP-DD transceiver module.

With respect to Claim 15; Regnier et al. ‘580 shows the cage 20 further comprises an intermediate wall 31a extending between the side walls thereby forming an upper port [Fig. 8] above the intermediate wall and a lower port [Fig. 9] below the intermediate wall, wherein the QSFP-DD transceiver module seats within one of the ports, and a second QSFP-DD transceiver module seats within the other of the ports [Fig. 11].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire             THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833